Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising the step of determining the presence or absence of a crack in the semiconductor device, based on a value of the leakage current or the potential difference that has been measured. 
The limitation of determining the presence or absence of a crack in the semiconductor device, based on a value of the leakage current or the potential difference that has been measured, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, for the language of the step, “determining” in the context of this claim encompasses the user manually comparing a value of the leakage or the potential difference. Similarly, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and also may require the performance of an arithmetic operation (difference of two values), this limitation also describes a “mathematical calculation”, which is also specifically identified as an exemplar in the “mathematical concepts” grouping of abstract ideas. For example, by the step language, “based on a…” in the context of this claim encompasses the user 
This judicial exception is not integrated into a practical application. In particular, besides the abstract idea, the claim only recites an additional element of “measuring”. When evaluated, this additional element represents mere data gathering (measuring a value) and is recited at a high level of generality, and, as disclosed on the original specification (see background, page 1 to page 2), is also well-known. The limitation is thus insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because its do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the claim is silent about an additional element and the possibility of interpret the use of a processor to perform the determination amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the crack detection stricture includes: a trench formed in the semiconductor layer and extending in a in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 4, the claims are allowed as they further limit allowed claim 1.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 6. Therefore, no prior art rejection for claim 6 is presented in this action. However, Claim 6 is rejected under 35 U.S.C. 101. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naito (US 2018/0350960 A1) teaches wherein the semiconductor device comprises: an active region including a transistor region and a free wheeling diode region; and an edge termination region provided around the active region, the transistor region has a first conductivity type emitter region provided to the semiconductor substrate (see claim 23).
Ebiike et al. (US 2018/0308973 A1) discloses method of manufacturing semiconductor devices comprising the steps of: forming the plurality of semiconductor devices on a semiconductor wafer, each of the plurality of semiconductor devices including: an active 
Riccobene et al. (US 6,274,501 B1) suggests a method for forming an electrical contact on a main surface of a semiconductor substrate to an active region in the substrate, wherein a gate oxide layer is disposed on a portion of the active region and extends over an edge of the active region (see claim 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/26/2022